TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 10, 2022



                                      NO. 03-22-00186-CV


      NP Skyloft Equity, LLC; Nelson Partners, LLC; and Patrick Nelson, Appellants

                                                 v.

  Stacy R. Schiffman; Adelaida Martinez; William D. and Susan M. Madden; A.H. Root
   Building, LLC; Ryan and Lissa Ong Living Trust; Black Tortuga Group, LLC; Alla
 Investments, LLC; 2M & 3D Ltd., Texas Limited Partnership; Butt Rentals, LLC; Hugh
  G. Dykes III, Trustee of the Dykes Family Revocable Trust dated July 7, 2004; Sydney
  Crisp and Nicola Crisp; Daniel M. Bell; William Smith; Paul Tessier, Co-Trustee of the
  Anne T. Tessier Family Trust; Donna Decker, Trustee of the Dekker-Robertson Family
Trust; Harry V. and Joanne P. Hansen, Trustees of the Hansen Family Trust; Lawrence K.
  Samuels and Jane Heider, Trustees of the Heider Samuels Family Trust dated June 29,
  2007; John C. Polk and Janice C. Polk; and James V. Parziale, Trustee of the Parziale
                                 Family Trust, Appellees




        APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
     DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on March 29, 2022. Appellants

have filed an unopposed motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Appellants shall bear all costs relating to this appeal, both in this Court and

in the court below.